08/16/2022


                                            DA 21-0195
                                                                                            Case Number: DA 21-0195

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2022 MT 165N



IN RE THE MARRIAGE OF:

TIFFANEY GRIGG,

                Petitioner and Appellee,

         and

PETER GRIGG,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Nineteenth Judicial District,
                        In and For the County of Lincoln, Cause No. DR-20-79
                        Honorable Jennifer B. Lint, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Peter Grigg, Self-represented, Kalispell, Montana

                 For Appellee:

                        Peter F. Carroll, Attorney at Law, Kalispell, Montana



                                                     Submitted on Briefs: July 20, 2022

                                                                 Decided: August 16, 2022


Filed:

                                  ' 4,--6%--‘f
                        __________________________________________
                                          Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Respondent and Appellant Peter Grigg (Peter) appeals from the April 14, 2021

Findings of Fact, Conclusions of Law and Final Decree of Dissolution, and the

February 28, 2022 Order for the Payment of Reasonable Attorney’s Fees and Costs issued

by the Nineteenth Judicial District Court, Lincoln County. We affirm. 1

¶3     Peter did not file a transcript for our use in this appeal and, as a result, the following

facts are taken from the District Court’s April 14, 2021 Findings of Fact, Conclusions of

Law and Final Decree of Dissolution. Peter and Petitioner and Appellee Tiffaney Grigg

(Tiffaney) were married in Texas in 2017, and moved to Libby later that year. In 2018,

Tiffaney filed for divorce, but the parties reconciled and her petition was dismissed. In

2020, Tiffaney moved back to Texas. She filed her Petition for Dissolution of Marriage in

the District Court on June 17, 2020.




1
 On August 11, 2022—after this case had been fully briefed and submitted to the Court on July 20,
2022—Peter filed an opposed Motion to Stay Appeal, asserting his appeal should be stayed
pending the outcome of a Texas case he filed against Tiffaney Grigg. That motion is denied.

                                               2
¶4    On February 25, 2021, the District Court appointed a Special Master to conduct the

dissolution hearing. The Special Master conducted the dissolution hearing that same day.

At the hearing, numerous exhibits were entered into evidence and both Tiffaney and Peter

testified. The Special Master issued her Recommended Findings of Fact, Conclusions of

Law and Decree of Dissolution on March 9, 2021. Both parties filed objections to the

Special Master’s recommendations. The District Court, contemporaneously with issuing

its Findings of Fact, Conclusions of Law and Final Decree of Dissolution, issued an Order

Adopting Recommended Decree and Setting Hearing on Attorney Fees. The District Court

adopted the Special Master’s recommended findings of fact, conclusions of law, and decree

with minor changes. The District Court apportioned the existing property and debts of the

parties and determined the remaining portion of the marital estate, consisting of proceeds

from the sale of the parties’ Libby home, should be divided with 65% going to Tiffaney

and 35% to Peter. In addition, the court determined Peter unnecessarily complicated the

dissolution proceedings and set a hearing on whether Peter should be responsible for paying

a portion of the attorney fees incurred by Tiffaney in the matter. Prior to the hearing,

Tiffaney filed affidavits and invoices demonstrating the fees she had incurred during the

dissolution. Peter filed objections to Tiffaney’s request for attorney fees. The District

Court held a hearing on the reasonableness of Tiffaney’s claimed attorney fees on

February 4, 2022. Peter did not appear for the hearing. Tiffaney and Ben Shumate

(Shumate), an attorney from Libby, testified regarding the reasonableness of the attorney


                                            3
fees and costs Tiffaney was seeking. After the hearing, the District Court ordered Peter to

pay Tiffaney $16,663.70 in attorney fees.

¶5     Peter appeals.2 We address the following restated issues: (1) whether the District

Court abused its discretion in its marital estate division; and (2) whether the District Court

abused its discretion in its attorney fees award.

¶6     “A district court is vested with broad discretion to apportion the marital estate in a

manner equitable to each party under the circumstances.” In re Marriage of Hardman,

2019 MT 152, ¶ 11, 396 Mont. 238, 443 P.3d 1108 (citing In re Marriage of Funk, 2012

MT 14, ¶ 6, 363 Mont. 352, 270 P.3d 39). We review a district court’s division of marital

property to determine whether the court’s findings of fact are clearly erroneous and its

conclusions of law are correct. In re Marriage of Funk, ¶ 6. “Absent clearly erroneous

findings, we will affirm a district court’s division of property unless we identify an abuse

of discretion.” In re Marriage of Hardman, ¶ 11 (citing In re Marriage of Funk, ¶ 6). We

review an award of attorney fees for an abuse of discretion. In re Marriage of Cameron,

2009 MT 302, ¶ 10, 352 Mont. 375, 217 P.3d 78 (citing In re Marriage of Lee, 282 Mont.

410, 423, 938 P.2d 650, 658 (1997)).




2
  Since filing his opening brief in this appeal, Peter has filed three notices of errata. Included
among Peter’s notices are a motion for a new trial, and, bizarrely, a petition for rehearing in another
of his numerous cases appealed to this Court. To the extent any of the motions contained in Peter’s
notices of errata have not previously been denied by this Court, those motions are hereby denied.

                                                  4
¶7     As the appellant, Peter was required to present this Court “with a record sufficient

to enable it to rule upon the issues raised.” M. R. App. P. 8(2). “Failure to present the

court with a sufficient record on appeal may result in dismissal of the appeal or affirmance

of the district court on the basis the appellant has presented an insufficient record.” M. R.

App. P. 8(2). This Court has the “plenary power to determine whether the transcripts

actually ordered as part of the record on appeal provide a sufficient basis for ruling on the

issues raised.” Heidt v. Argani, 2009 MT 267, ¶ 11, 352 Mont. 86, 214 P.3d 1255 (citing

M. R. App. P. 8(2)). Because Peter did not supply any transcripts for purposes of this

appeal, “he is precluded from arguing that the District Court’s findings of fact are

inadequately supported by the record.” In re Marriage of Hodge, 2003 MT 146, ¶ 7, 316

Mont. 194, 69 P.3d 1192; see also Giambra v. Kelsey, 2007 MT 158, ¶ 36, 338 Mont. 19,

162 P.3d 134 (collecting cases).

¶8     Because Peter is precluded from arguing the District Court’s findings of fact are

inadequately supported by the record, we address only whether the District Court’s division

of the marital estate amounts to an abuse of discretion. See In re Marriage of Hodge, ¶ 7.

We find no abuse of discretion in the District Court’s division of marital property in this

case. The District Court considered the evidence and testimony presented by the parties

before making extensive findings of fact and conclusions of law. The District Court, after

weighing the parties’ testimony, “found Tiffaney’s testimony more credible than Peter’s.”

We leave the credibility of witnesses and the weight assigned to their testimony to the

determination of the District Court. Kurtzenacker v. Davis Surveying, Inc., 2012 MT 105,
                                             5
¶ 14, 365 Mont. 71, 278 P.3d 1002. In addition, by not supplying a transcript for purposes

of appeal, Peter cannot now argue the District Court’s credibility finding is not supported.

In re Marriage of Hodge, ¶ 7. The District Court carefully considered the evidence before

equitably dividing the existing property and debt of the parties, and determining the

remaining proceeds in the marital estate from the sale of a house should be divided, with

65% going to Tiffaney, and 35% to Peter. An equitable division of a marital estate does

not necessarily require an equal or 50/50 split of marital assets, liabilities, or net value and

a district court’s apportionment is equitable if it is fair and reasonable under the totality of

the circumstances. In re Marriage of Elder & Mahlum, 2020 MT 91, ¶ 9, 399 Mont. 532,

462 P.3d 209 (citations omitted). Under the circumstances of this case, the District Court’s

division of the marital estate is supported by the record and is not an abuse of discretion.

¶9     In its Findings of Fact, Conclusions of Law and Final Decree of Dissolution, the

District Court also set a hearing to determine whether Peter should be required to pay a

portion of Tiffaney’s attorney fees incurred during the dissolution. The court determined

Tiffaney incurred attorney fees she was unable to pay after “Peter complicated the

dissolution of this short-term marriage with few assets that should have been easily

resolved.” On February 4, 2022, the District Court held a hearing on the attorney fees.

Peter did not appear for the hearing.       Tiffaney and Shumate testified regarding the

reasonableness of the attorney fees and costs Tiffaney was seeking. The District Court

found their testimony was relevant, credible, and supported by the record and that Peter’s


                                               6
barrage of filings in the case served only to “unduly delay resolution of this matter, increase

costs to [Tiffaney,] and frustrate the legal process.”

¶10    Regarding the attorney fees award, once again Peter is precluded from arguing the

District Court’s findings of fact are inadequately supported by the record. In re Marriage

of Hodge, ¶ 7. The District Court took testimony from both Tiffaney and a local attorney

regarding the reasonableness of fees, reviewed the reasonableness of the fees according to

the factors set forth by this Court in Plath v. Schonrock, 2003 MT 21, ¶ 36, 314 Mont. 101,

64 P.3d 984, determined the fees and costs presented by Tiffaney were fair and reasonable,

and ordered Peter to pay $16,663.70 in attorney fees. Upon our review of the record, we

find no abuse of discretion in the District Court’s attorney fees award in this case.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶12    Affirmed.


                                                   /S/ INGRID GUSTAFSON

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA


                                              7